COXE, District Judge.
The questions involved in this appeal have all been determined in the Case of Battle & Co., 50 Fed. 402, affirmed 4 C. C. A. 249, 54 Fed. 141. There is some testimony here which was not present in the Battle Case, but the new evidence is cumulative in character and does not change in any degree the character of the propositions decided. I am clearly of the opinion that the decision of the court of appeals of the Eighth circuit should be followed by this court. The decision of the board is reversed.